Citation Nr: 0302737	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  99-10 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for skin 
lesions, claimed secondary to Agent Orange exposure.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
respiratory disorder, claimed secondary to Agent Orange 
and/or asbestos exposure.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
blood disorder, claimed secondary to Agent Orange exposure.

4.  Whether a timely notice of disagreement and substantive 
appeal were filed with respect to a decision of July 14, 
1995, which denied service connection for skin lesions, 
respiratory problems, a blood disorder, and residuals of a 
head injury.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1963 to August 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 1998, which denied entitlement to service 
connection for skin lesions, a respiratory disorder, and a 
blood disorder, claimed secondary to Agent Orange exposure, 
on the basis that new and material evidence had not been 
submitted to reopen previously denied claims.  

A video-conference hearing was held before the undersigned 
Member of the Board in August 2000.  The case then came 
before the Board for appellate consideration in February 
2001.  In reviewing the file, the Board noted that 
entitlement to service connection for skin lesions, a 
respiratory disorder, and a blood disorder, claimed secondary 
to Agent Orange exposure, was denied by the RO in July 1995.  
In that same decision, the RO denied the veteran's request to 
reopen his claim for entitlement to service connection for 
residuals of a head injury, on the basis that new and 
material evidence had not been submitted since a December 
1986 Board decision had denied that issue.  The Board noted 
that the veteran submitted a notice of disagreement as to all 
of these issues, which was received in September 1995, and a 
statement of the case was issued in July 1996.  However, the 
earliest substantive appeal contained in the claims file was 
stamped as having been received in October 1997, and in a 
decision dated in May 1998, the RO determined that the 
substantive appeal was not timely filed.  A notice of 
disagreement with that timeliness determination was received 
in June 1998.  However, the RO had not issued a statement of 
the case in response.  Consequently, the Board concluded that 
the veteran must be furnished a statement of the case as to 
that timeliness issue.  

Because the characterization and required development of the 
remaining issues was dependent upon the outcome of that 
timeliness determination, the Board concluded that the 
timeliness issue was inextricably intertwined with the issues 
on appeal, and appellate consideration of such issues must be 
deferred pending the outcome of the timeliness determination.  
The Board also noted that at his hearing before the 
undersigned in August 2000, the veteran also raised the issue 
of entitlement to service connection for a respiratory 
disorder based on asbestos exposure, and that matter needed 
to be developed as well.

The Board further noted that, concerning the issue of whether 
there was new and material evidence to reopen a claim for 
entitlement to service connection for residuals of a head 
injury, this issue was included in the appeal which the RO in 
May 1998 determined was not timely filed.  However, the issue 
was not included in the subsequent development of the appeal 
which was before the Board, despite the veteran having 
continued to raise this issue, including in his substantive 
appeal received in February 1999, and in his hearing before 
the undersigned in August 2000.  The Board noted that whether 
or not a perfected appeal as to that issue existed was 
dependent upon the timeliness issue, discussed above.  
Consequently, the Board found that the issue was inextricably 
intertwined with the certified issues as well.  Accordingly, 
the Board remanded the case in February 2001 for further 
actions.  

The RO issued a statement of the case on the timeliness issue 
in March 2001.  The veteran submitted a substantive appeal in 
April 2001.  The case has now been returned to the Board for 
further appellate review.  

REMAND

In the substantive appeal of April 10, 2001, the veteran 
checked a box indicating that he wanted a BVA hearing at the 
local VA office.  He also submitted a separate statement in 
support of claim in which he requested a hearing before the 
local hearing officer.  In a letter dated in May 2001, the RO 
advised the veteran that they had received his VA Form 9 and 
had noted his requests for both BVA and local hearings, and 
that he would be notified when those hearings had been 
scheduled.  

A local hearing was subsequently held in November 2001, and 
the hearing officer confirmed the previous decisions.  
Significantly, however, there is no indication in the hearing 
transcript or elsewhere in the claims file that the hearing 
before the local hearing officer satisfied the veteran's 
request for a hearing before a traveling Member of the Board.  

Thus, the request for a hearing before a Traveling Member of 
the Board which the veteran made in his April 2001 
substantive appeal from remains unsatisfied.  This hearing 
must be scheduled at the RO level, and, accordingly, a remand 
is required.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993) (citing 38 U.S.C.A. § 7104(a) ("claimant has right to 
a hearing before [issuance] of BVA decision"); 38 C.F.R. 
§§ 3.103(a) and (c)(1), 19.9, 19.25, 20.704).  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should add the veteran's name to 
the schedule of hearings to be conducted 
at the RO before a traveling Member of 
the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).



